Exhibit 10.2

 

 

SECURITY AGREEMENT

By

SHUFFLE MASTER, INC.,
as Borrower

and

THE GUARANTORS PARTY HERETO

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

--------------------------------------------------------------------------------

Dated as of November 30, 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

PREAMBLE

 

 

 

1

 

 

 

 

 

RECITALS

 

 

 

1

 

 

 

 

 

AGREEMENT

 

 

 

2

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

SECTION 1.1.

 

Definitions

 

2

SECTION 1.2.

 

Interpretation

 

9

SECTION 1.3.

 

Resolution of Drafting Ambiguities

 

9

SECTION 1.4.

 

Perfection Certificate

 

9

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

 

 

 

 

 

 

SECTION 2.1.

 

Grant of Security Interest

 

9

SECTION 2.2.

 

Filings

 

10

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

 

 

USE OF PLEDGED COLLATERAL

 

 

 

 

 

 

 

SECTION 3.1.

 

Delivery of Certificated Securities Collateral

 

11

SECTION 3.2.

 

Perfection of Uncertificated Securities Collateral

 

11

SECTION 3.3.

 

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

 

11

SECTION 3.4.

 

Other Actions

 

11

SECTION 3.5.

 

Joinder of Additional Guarantors

 

13

SECTION 3.6.

 

Supplements; Further Assurances

 

13

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

 

 

SECTION 4.1.

 

Title

 

14

SECTION 4.2.

 

Validity of Security Interest

 

14

SECTION 4.3.

 

Defense of Claims; Transferability of Pledged Collateral

 

14

SECTION 4.4.

 

Other Financing Statements

 

15

 

i


--------------------------------------------------------------------------------




 

SECTION 4.5.

 

Due Authorization and Issuance

 

15

SECTION 4.6.

 

Consents, etc.

 

15

SECTION 4.7.

 

Pledged Collateral

 

15

SECTION 4.8.

 

Insurance

 

15

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

 

 

 

 

SECTION 5.1.

 

Pledge of Additional Securities Collateral

 

16

SECTION 5.2.

 

Voting Rights; Distributions; etc.

 

16

SECTION 5.3.

 

Defaults, etc.

 

17

SECTION 5.4.

 

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

 

17

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

 

 

PROPERTY COLLATERAL

 

 

 

 

 

 

 

SECTION 6.1.

 

Grant of Intellectual Property License

 

18

SECTION 6.2.

 

Protection of Collateral Agent’s Security

 

18

SECTION 6.3.

 

After-Acquired Property

 

19

SECTION 6.4.

 

Litigation

 

19

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

 

 

 

 

 

 

SECTION 7.1.

 

Maintenance of Records

 

20

SECTION 7.2.

 

Legend

 

20

SECTION 7.3.

 

Modification of Terms, etc

 

20

SECTION 7.4.

 

Collection

 

20

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

TRANSFERS

 

 

 

 

 

 

 

SECTION 8.1.

 

Transfers of Pledged Collateral

 

21

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

REMEDIES

 

 

 

 

 

 

 

SECTION 9.1.

 

Remedies

 

21

SECTION 9.2.

 

Notice of Sale

 

23

SECTION 9.3.

 

Waiver of Notice and Claims

 

23

 

ii


--------------------------------------------------------------------------------




 

SECTION 9.4.

 

Certain Sales of Pledged Collateral

 

23

SECTION 9.5.

 

No Waiver; Cumulative Remedies

 

24

SECTION 9.6.

 

Certain Additional Actions Regarding Intellectual Property

 

25

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

 

 

 

SECTION 10.1.

 

Application of Proceeds

 

25

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 11.1.

 

Concerning Collateral Agent

 

25

SECTION 11.2.

 

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

 

26

SECTION 11.3.

 

Continuing Security Interest; Assignment

 

27

SECTION 11.4.

 

Termination; Release

 

28

SECTION 11.5.

 

Modification in Writing

 

28

SECTION 11.6.

 

Notices

 

29

SECTION 11.7.

 

Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

 

29

SECTION 11.8.

 

Severability of Provisions

 

29

SECTION 11.9.

 

Execution in Counterparts

 

29

SECTION 11.10.

 

Business Days

 

29

SECTION 11.11.

 

No Credit for Payment of Taxes or Imposition

 

29

SECTION 11.12.

 

No Claims Against Collateral Agent

 

29

SECTION 11.13.

 

No Release

 

30

SECTION 11.14.

 

Obligations Absolute

 

30

 

 

 

 

 

SIGNATURES

 

S-1

 

 

 

 

 

EXHIBIT 1

 

Form of Securities Pledge Amendment

 

 

EXHIBIT 2

 

Form of Joinder Agreement

 

 

EXHIBIT 3

 

Form of Copyright Security Agreement

 

 

EXHIBIT 4

 

Form of Patent Security Agreement

 

 

EXHIBIT 5

 

Form of Trademark Security Agreement

 

 

 

iii


--------------------------------------------------------------------------------


SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of November 30, 2006 (as amended, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this “Agreement”) made by SHUFFLE MASTER, INC., a Minnesota corporation
(the “Borrower”), and the Guarantors from to time to time party hereto (the
“Guarantors”), as pledgors, assignors and debtors (the Borrower, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of DEUTSCHE BANK
TRUST COMPANY AMERICAS, in its capacity as collateral agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S :

A.            The Borrower, the Guarantors, the Collateral Agent and the lending
institutions listed therein (the “Lenders”) have, in connection with the
execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of November 30, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”); which term shall also
include and refer to any increase in the amount of indebtedness under the Credit
Agreement and any refinancing or replacement of the Credit Agreement (whether
under a bank facility, securities offering or otherwise) or one or more
successor or replacement facilities whether or not with a different group of
agents or lenders (whether under a bank facility, securities offering or
otherwise) and whether or not with different obligors upon the Administrative
Agent’s acknowledgment of the termination of the predecessor Credit Agreement.

B.            Pursuant to the Credit Agreement, the Borrower and the Guarantors
have caused all Loan amounts under the Credit Agreement and any Secured Hedging
Agreements entered into with any Lender or any affiliate of such Lender and all
obligations of the Guarantors under the Guaranty (the “Guaranty”) to be secured
by a first priority perfected security interest in certain assets as discussed
herein.

C.            Each Guarantor has, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.

D.            The Borrower and each Guarantor has received substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Credit Documents and each is, therefore, willing to
enter into this Agreement.

E.             This Agreement is given by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties (as hereinafter defined)
to secure the payment and performance of all of the Secured Obligations.

F.             It is a condition to (i) the obligations of the Lenders to make
the Loans under the Credit Agreement , (ii) the obligations of the Issuing Bank
to issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Hedging Agreements that constitute Secured Obligations
that each Pledgor execute and deliver the applicable Loan Documents, including
this Agreement.


--------------------------------------------------------------------------------




A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.              DEFINITIONS.


(A)           UNLESS OTHERWISE DEFINED HEREIN OR IN THE CREDIT AGREEMENT,
CAPITALIZED TERMS USED HEREIN THAT ARE DEFINED IN THE UCC SHALL HAVE THE
MEANINGS ASSIGNED TO THEM IN THE UCC; PROVIDED THAT IN ANY EVENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Deposit Accounts”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Intermediary”; “Supporting Obligations”; and
“Tangible Chattel Paper.”


(B)           TERMS USED BUT NOT OTHERWISE DEFINED HEREIN THAT ARE DEFINED IN
THE CREDIT AGREEMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT.


(C)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany),

2


--------------------------------------------------------------------------------




between such Pledgor and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean

(A)           ANY PERMIT OR LICENSE ISSUED BY A GOVERNMENTAL AUTHORITY TO ANY
PLEDGOR OR ANY AGREEMENT TO WHICH ANY PLEDGOR IS A PARTY, IN EACH CASE, ONLY TO
THE EXTENT AND FOR SO LONG AS THE TERMS OF SUCH PERMIT, LICENSE OR AGREEMENT OR
ANY REQUIREMENT OF LAW APPLICABLE THERETO, VALIDLY PROHIBIT THE CREATION BY SUCH
PLEDGOR OF A SECURITY INTEREST IN SUCH PERMIT, LICENSE OR AGREEMENT IN FAVOR OF
THE COLLATERAL AGENT (AFTER GIVING EFFECT TO SECTIONS 9-406(D), 9-407(A),
9-408(A) OR 9-409 OF THE UCC (OR ANY SUCCESSOR PROVISION OR PROVISIONS) OR ANY
OTHER APPLICABLE LAW (INCLUDING THE BANKRUPTCY CODE) OR PRINCIPLES OF EQUITY);

(B)           EQUIPMENT OWNED BY ANY PLEDGOR ON THE DATE HEREOF OR HEREAFTER
ACQUIRED THAT IS SUBJECT TO A LIEN SECURING A PURCHASE MONEY OBLIGATION OR
CAPITALIZED LEASE OBLIGATION PERMITTED TO BE INCURRED PURSUANT TO THE PROVISIONS
OF THE CREDIT AGREEMENT IF THE CONTRACT OR OTHER AGREEMENT IN WHICH SUCH LIEN IS
GRANTED (OR THE DOCUMENTATION PROVIDING FOR SUCH PURCHASE MONEY OBLIGATION OR
CAPITALIZED LEASE OBLIGATION) VALIDLY PROHIBITS THE CREATION OF ANY OTHER LIEN
ON SUCH EQUIPMENT;

3


--------------------------------------------------------------------------------




(C)           ANY APPLICATION TO REGISTER TRADEMARKS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE BASED UPON PLEDGOR’S “INTENT TO USE” SUCH TRADEMARK (BUT
ONLY IF THE GRANT OF SECURITY INTEREST TO SUCH INTENT-TO-USE TRADEMARK VIOLATES
15 U.S.C. § 1060(A)) UNLESS AND UNTIL A “STATEMENT OF USE” OR “AMENDMENT TO
ALLEGE USE” IS FILED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE WITH
RESPECT THERETO, AT WHICH POINT PLEDGED COLLATERAL SHALL INCLUDE, AND THE
SECURITY INTEREST GRANTED HEREUNDER SHALL ATTACH TO, SUCH APPLICATION;

(D)           ANY EQUITY INTERESTS OF ANY COMPANY ORGANIZED UNDER ANY NON-U.S.
JURISDICTION IN EXCESS OF 65% OF THE ISSUED AND OUTSTANDING VOTING EQUITY
INTERESTS OF ANY SUCH COMPANY; AND

(E)           ALL CASH, DEPOSIT ACCOUNTS, LEASEHOLDS AND VEHICLES;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (a)
or (b) (unless such Proceeds, substitutions or replacements would constitute
Excluded Property referred to in clause (a) or (b)).

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and

4


--------------------------------------------------------------------------------




symbolized by any Trademark or Intellectual Property License with respect to any
Trademark in which such Pledgor has any interest, (ii) all know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Pledgor’s business.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

5


--------------------------------------------------------------------------------




“Investment Property” shall mean a security, whether certificated or
uncertificated or Security Entitlement, excluding, however, the Securities
Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 2 hereto.

“Lenders” shall have the meaning assigned to such term in Recital A hereof.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
November 30, 2006, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement or upon the request of
the Collateral Agent.

6


--------------------------------------------------------------------------------




“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, the Liens described in clauses (i) through (xx) of Section
10.01 of the Credit Agreement and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (i),
(ii), (iv), (v), (viii), (xi) and (xii) of Section 10.01; provided, however, on
the Closing Date or upon the date of delivery of each additional Mortgage under
Section 9.11 of the Credit Agreement, Permitted Collateral Liens shall mean only
those Liens set forth in Schedule B to the applicable Mortgage.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 10(a) and 10(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capitalized Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise

7


--------------------------------------------------------------------------------




disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Credit Parties under each Hedging Agreement entered into with any counterparty
that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement if at the date of entering into such Hedging Agreement such person was
a Lender or an Affiliate of a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Credit Documents and
(ii) agrees to be bound by the provisions of Sections 12.03, 13.01 and 12.06 of
the Credit Agreement.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Intercompany Notes.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction

8


--------------------------------------------------------------------------------




for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.


SECTION 1.2.              INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED
IN THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS AGREEMENT.


SECTION 1.3.              RESOLUTION OF DRAFTING AMBIGUITIES.  EACH PLEDGOR
ACKNOWLEDGES AND AGREES THAT IT WAS REPRESENTED BY COUNSEL IN CONNECTION WITH
THE EXECUTION AND DELIVERY HEREOF, THAT IT AND ITS COUNSEL REVIEWED AND
PARTICIPATED IN THE PREPARATION AND NEGOTIATION HEREOF AND THAT ANY RULE OF
CONSTRUCTION TO THE EFFECT THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY (I.E., THE COLLATERAL AGENT) SHALL NOT BE EMPLOYED IN THE
INTERPRETATION HEREOF.


SECTION 1.4.              PERFECTION CERTIFICATE.  THE COLLATERAL AGENT AND EACH
SECURED PARTY AGREE THAT THE PERFECTION CERTIFICATE AND ALL DESCRIPTIONS OF
PLEDGED COLLATERAL, SCHEDULES, AMENDMENTS AND SUPPLEMENTS THERETO ARE AND SHALL
AT ALL TIMES REMAIN A PART OF THIS AGREEMENT.


ARTICLE II


GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1.              GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY
FOR THE PAYMENT AND PERFORMANCE IN FULL OF ALL THE SECURED OBLIGATIONS, EACH
PLEDGOR HEREBY PLEDGES AND GRANTS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, A LIEN ON AND SECURITY INTEREST IN ALL OF THE RIGHT, TITLE AND
INTEREST OF SUCH PLEDGOR IN, TO AND UNDER THE FOLLOWING PROPERTY, WHEREVER
LOCATED, AND WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED FROM TIME TO
TIME (COLLECTIVELY, THE “PLEDGED COLLATERAL”):

(i)       all Accounts;

(ii)      all Equipment, Goods, Inventory and Fixtures;

(iii)     all Documents, Instruments and Chattel Paper;

(iv)     all Letters of Credit and Letter-of-Credit Rights;

(v)      all Securities Collateral;

(vi)     all Investment Property;

(vii)    all Intellectual Property Collateral;

(viii)   the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;

(ix)     all General Intangibles;

(x)      all Supporting Obligations;

9


--------------------------------------------------------------------------------




(xi)     all books and records relating to the Pledged Collateral; and

(xii)    to the extent not covered by clauses (i) through (xiii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and from
and after the Closing Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type.


SECTION 2.2.              FILINGS.


(A)           EACH PLEDGOR HEREBY IRREVOCABLY AUTHORIZES THE COLLATERAL AGENT AT
ANY TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS) AND AMENDMENTS THERETO THAT
CONTAIN THE INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF
EACH APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING STATEMENT OR
AMENDMENT RELATING TO THE PLEDGED COLLATERAL, INCLUDING (I) WHETHER SUCH PLEDGOR
IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED TO SUCH PLEDGOR, (II) ANY FINANCING OR CONTINUATION
STATEMENTS OR OTHER DOCUMENTS WITHOUT THE SIGNATURE OF SUCH PLEDGOR WHERE
PERMITTED BY LAW, INCLUDING THE FILING OF A FINANCING STATEMENT DESCRIBING THE
PLEDGED COLLATERAL AS “ALL ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY THE PLEDGOR
OR IN WHICH PLEDGOR OTHERWISE HAS RIGHTS” AND (III) IN THE CASE OF A FINANCING
STATEMENT FILED AS A FIXTURE FILING OR COVERING PLEDGED COLLATERAL CONSTITUTING
MINERALS OR THE LIKE TO BE EXTRACTED OR TIMBER TO BE CUT, A SUFFICIENT
DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH PLEDGED COLLATERAL RELATES.  EACH
PLEDGOR AGREES TO PROVIDE ALL INFORMATION DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE TO THE COLLATERAL AGENT PROMPTLY UPON REQUEST BY THE COLLATERAL AGENT.


(B)           EACH PLEDGOR HEREBY RATIFIES ITS AUTHORIZATION FOR THE COLLATERAL
AGENT TO FILE IN ANY RELEVANT JURISDICTION ANY FINANCING STATEMENTS RELATING TO
THE PLEDGED COLLATERAL IF FILED PRIOR TO THE DATE HEREOF.


(C)           EACH PLEDGOR HEREBY FURTHER AUTHORIZES THE COLLATERAL AGENT TO
FILE FILINGS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR UNITED STATES
COPYRIGHT OFFICE (OR ANY SUCCESSOR OFFICE), INCLUDING THIS AGREEMENT, THE
COPYRIGHT SECURITY AGREEMENT, THE PATENT SECURITY AGREEMENT AND THE TRADEMARK
SECURITY AGREEMENT, OR OTHER DOCUMENTS FOR THE PURPOSE OF PERFECTING,
CONFIRMING, CONTINUING, ENFORCING OR PROTECTING THE SECURITY INTEREST GRANTED BY
SUCH PLEDGOR HEREUNDER, WITHOUT THE SIGNATURE OF SUCH PLEDGOR, AND NAMING SUCH
PLEDGOR, AS DEBTOR, AND THE COLLATERAL AGENT, AS SECURED PARTY.

10


--------------------------------------------------------------------------------





ARTICLE III


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL


SECTION 3.1.              DELIVERY OF CERTIFICATED SECURITIES COLLATERAL.  EACH
PLEDGOR REPRESENTS AND WARRANTS THAT ALL CERTIFICATES, AGREEMENTS OR INSTRUMENTS
REPRESENTING OR EVIDENCING THE SECURITIES COLLATERAL IN EXISTENCE ON THE DATE
HEREOF HAVE BEEN DELIVERED TO THE COLLATERAL AGENT IN SUITABLE FORM FOR TRANSFER
BY DELIVERY OR ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK AND THAT THE COLLATERAL AGENT HAS A PERFECTED FIRST PRIORITY
SECURITY INTEREST THEREIN.  EACH PLEDGOR HEREBY AGREES THAT ALL CERTIFICATES,
AGREEMENTS OR INSTRUMENTS REPRESENTING OR EVIDENCING SECURITIES COLLATERAL
ACQUIRED BY SUCH PLEDGOR AFTER THE DATE HEREOF SHALL PROMPTLY (BUT IN ANY EVENT
WITHIN FIVE DAYS AFTER RECEIPT THEREOF BY SUCH PLEDGOR) BE DELIVERED TO AND HELD
BY OR ON BEHALF OF THE COLLATERAL AGENT PURSUANT HERETO.  ALL CERTIFICATED
SECURITIES COLLATERAL SHALL BE IN SUITABLE FORM FOR TRANSFER BY DELIVERY OR
SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN
BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT.  THE
COLLATERAL AGENT SHALL HAVE THE RIGHT, AT ANY TIME UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, TO ENDORSE, ASSIGN OR OTHERWISE
TRANSFER TO OR TO REGISTER IN THE NAME OF THE COLLATERAL AGENT OR ANY OF ITS
NOMINEES OR ENDORSE FOR NEGOTIATION ANY OR ALL OF THE SECURITIES COLLATERAL,
WITHOUT ANY INDICATION THAT SUCH SECURITIES COLLATERAL IS SUBJECT TO THE
SECURITY INTEREST HEREUNDER.  IN ADDITION, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT
ANY TIME TO EXCHANGE CERTIFICATES REPRESENTING OR EVIDENCING SECURITIES
COLLATERAL FOR CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE BORROWER SHALL NOT BE REQUIRED TO
DELIVER ON THE EFFECTIVE DATE THE STOCK CERTIFICATES LISTED ON SCHEDULE VIII TO
THE CREDIT AGREEMENT.


SECTION 3.2.              PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL. 
EACH PLEDGOR REPRESENTS AND WARRANTS THAT THE COLLATERAL AGENT HAS A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN ALL UNCERTIFICATED PLEDGED SECURITIES
PLEDGED BY IT HEREUNDER THAT ARE IN EXISTENCE ON THE DATE HEREOF.


SECTION 3.3.              FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF
PERFECTED SECURITY INTEREST.  EACH PLEDGOR REPRESENTS AND WARRANTS THAT ALL
FINANCING STATEMENTS, AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS NECESSARY TO
PERFECT THE SECURITY INTEREST GRANTED BY IT TO THE COLLATERAL AGENT IN RESPECT
OF THE PLEDGED COLLATERAL HAVE BEEN DELIVERED TO THE COLLATERAL AGENT IN
COMPLETED AND, TO THE EXTENT NECESSARY OR APPROPRIATE, DULY EXECUTED FORM FOR
FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE SPECIFIED IN SCHEDULE 7
TO THE PERFECTION CERTIFICATE.  EACH PLEDGOR AGREES THAT AT THE SOLE COST AND
EXPENSE OF THE PLEDGORS, SUCH PLEDGOR WILL MAINTAIN THE SECURITY INTEREST
CREATED BY THIS AGREEMENT IN THE PLEDGED COLLATERAL AS A PERFECTED FIRST
PRIORITY SECURITY INTEREST SUBJECT ONLY TO PERMITTED COLLATERAL LIENS.


SECTION 3.4.              OTHER ACTIONS.  IN ORDER TO FURTHER ENSURE THE
ATTACHMENT, PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE COLLATERAL AGENT
TO ENFORCE, THE COLLATERAL AGENT’S SECURITY INTEREST IN THE PLEDGED COLLATERAL,
EACH PLEDGOR REPRESENTS AND WARRANTS (AS TO ITSELF) AS

11


--------------------------------------------------------------------------------





FOLLOWS AND AGREES, IN EACH CASE AT SUCH PLEDGOR’S OWN EXPENSE, TO TAKE THE
FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING PLEDGED COLLATERAL:

(a)           Instruments and Tangible Chattel Paper.  As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper in excess of $100,000
each, other than such Instruments and Tangible Chattel Paper listed in
Schedule 11 to the Perfection Certificate.  Each Instrument and each item of
Tangible Chattel Paper listed in Schedule 11 to the Perfection Certificate has
been properly endorsed, assigned and delivered to the Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank.  If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent exceeds
$500,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
five days after receipt thereof) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify.

(i)            As between the Collateral Agent and the Pledgors, the Pledgors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by.

(b)           Electronic Chattel Paper and Transferable Records.  As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11 to the
Perfection Certificate.

(c)           Letter-of-Credit Rights.  If any Pledgor is at any time a
beneficiary under a Letter of Credit now or hereafter issued in excess of
$500,000 individually or $1 million in the aggregate, such Pledgor shall
promptly notify the Collateral Agent thereof and such Pledgor shall, at the
request of the Collateral Agent, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, use commercially reasonable
efforts to arrange for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit, with the Collateral Agent agreeing, that the
proceeds of any drawing under the Letter of Credit are to be applied as provided
in the Credit Agreement.

(d)           Commercial Tort Claims.   As of the date hereof, each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims other
than those listed in Schedule 13 to the Perfection Certificate.  If any Pledgor
shall at any time hold or acquire a Commercial Tort Claim, such Pledgor shall
immediately notify the Collateral Agent in

12


--------------------------------------------------------------------------------




writing signed by such Pledgor of the brief details thereof and grant to the
Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.  The requirement
in the preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Collateral Agent does not have a
security interest, does not exceed $500,000 in the aggregate for all Pledgors.


SECTION 3.5.              JOINDER OF ADDITIONAL GUARANTORS.  THE PLEDGORS SHALL
CAUSE EACH SUBSIDIARY OF THE BORROWER WHICH, FROM TIME TO TIME, AFTER THE DATE
HEREOF SHALL BE REQUIRED TO PLEDGE ANY ASSETS TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THE PROVISIONS OF THE CREDIT
AGREEMENT, (A) TO EXECUTE AND DELIVER TO THE COLLATERAL AGENT (I) A JOINDER
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT 2 HERETO WITHIN THIRTY (30) DAYS
OF THE DATE ON WHICH IT WAS ACQUIRED OR CREATED AND (II) A PERFECTION
CERTIFICATE, IN EACH CASE, WITHIN THIRTY (30) DAYS OF THE DATE ON WHICH IT WAS
ACQUIRED OR CREATED OR (B) IN THE CASE OF A SUBSIDIARY ORGANIZED OUTSIDE OF THE
UNITED STATES REQUIRED TO PLEDGE ANY ASSETS TO THE COLLATERAL AGENT, TO EXECUTE
AND DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTATION AS THE COLLATERAL AGENT
SHALL REASONABLY REQUEST AND, IN EACH CASE WITH RESPECT TO CLAUSES (A) AND (B)
ABOVE, UPON SUCH EXECUTION AND DELIVERY, SUCH SUBSIDIARY SHALL CONSTITUTE A
“GUARANTOR” AND A “PLEDGOR” FOR ALL PURPOSES HEREUNDER WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED AS A GUARANTOR AND PLEDGOR HEREIN.  THE EXECUTION
AND DELIVERY OF SUCH JOINDER AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY
PLEDGOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW
GUARANTOR AND PLEDGOR AS A PARTY TO THIS AGREEMENT.


SECTION 3.6.              SUPPLEMENTS; FURTHER ASSURANCES.  EACH PLEDGOR SHALL
TAKE SUCH FURTHER ACTIONS, AND EXECUTE AND/OR DELIVER TO THE COLLATERAL AGENT
SUCH ADDITIONAL FINANCING STATEMENTS, AMENDMENTS, ASSIGNMENTS, AGREEMENTS,
SUPPLEMENTS, POWERS AND INSTRUMENTS, AS THE COLLATERAL AGENT MAY IN ITS
REASONABLE JUDGMENT DEEM NECESSARY OR APPROPRIATE IN ORDER TO CREATE, PERFECT,
PRESERVE AND PROTECT THE SECURITY INTEREST IN THE PLEDGED COLLATERAL AS PROVIDED
HEREIN AND THE RIGHTS AND INTERESTS GRANTED TO THE COLLATERAL AGENT HEREUNDER,
TO CARRY INTO EFFECT THE PURPOSES HEREOF OR BETTER TO ASSURE AND CONFIRM THE
VALIDITY, ENFORCEABILITY AND PRIORITY OF THE COLLATERAL AGENT’S SECURITY
INTEREST IN THE PLEDGED COLLATERAL OR PERMIT THE COLLATERAL AGENT TO EXERCISE
AND ENFORCE ITS RIGHTS, POWERS AND REMEDIES HEREUNDER WITH RESPECT TO ANY
PLEDGED COLLATERAL, INCLUDING THE FILING OF FINANCING STATEMENTS, CONTINUATION
STATEMENTS AND OTHER DOCUMENTS (INCLUDING THIS AGREEMENT) UNDER THE UNIFORM
COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT IN ANY JURISDICTION WITH
RESPECT TO THE SECURITY INTEREST CREATED HEREBY, ALL IN FORM REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT AND IN SUCH OFFICES (INCLUDING THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE)
WHEREVER REQUIRED BY LAW TO PERFECT, CONTINUE AND MAINTAIN THE VALIDITY,
ENFORCEABILITY AND PRIORITY OF THE SECURITY INTEREST IN THE PLEDGED COLLATERAL
AS PROVIDED HEREIN AND TO PRESERVE THE OTHER RIGHTS AND INTERESTS GRANTED TO THE
COLLATERAL AGENT HEREUNDER, AS AGAINST THIRD PARTIES, WITH RESPECT TO THE
PLEDGED COLLATERAL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
PLEDGOR SHALL MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE OR REFILE AND/OR DELIVER
TO THE COLLATERAL AGENT FROM TIME TO TIME UPON REASONABLE REQUEST BY THE
COLLATERAL AGENT SUCH LISTS, SCHEDULES, DESCRIPTIONS AND DESIGNATIONS OF THE

13


--------------------------------------------------------------------------------





PLEDGED COLLATERAL, COPIES OF WAREHOUSE RECEIPTS, RECEIPTS IN THE NATURE OF
WAREHOUSE RECEIPTS, BILLS OF LADING, DOCUMENTS OF TITLE, VOUCHERS, INVOICES,
SCHEDULES, CONFIRMATORY ASSIGNMENTS, SUPPLEMENTS, ADDITIONAL SECURITY
AGREEMENTS, CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF
ATTORNEY, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR INSTRUMENTS AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST.  IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE COLLATERAL AGENT MAY INSTITUTE AND MAINTAIN, IN ITS OWN
NAME OR IN THE NAME OF ANY PLEDGOR, SUCH SUITS AND PROCEEDINGS AS THE COLLATERAL
AGENT MAY BE ADVISED BY COUNSEL SHALL BE NECESSARY OR EXPEDIENT TO PREVENT ANY
IMPAIRMENT OF THE SECURITY INTEREST IN OR THE PERFECTION THEREOF IN THE PLEDGED
COLLATERAL.  ALL OF THE FOREGOING SHALL BE AT THE SOLE COST AND EXPENSE OF THE
PLEDGORS.


ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:


SECTION 4.1.              TITLE.  EXCEPT FOR THE SECURITY INTEREST GRANTED TO
THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES PURSUANT TO
THIS AGREEMENT AND PERMITTED LIENS, SUCH PLEDGOR OWNS AND HAS RIGHTS AND, AS TO
PLEDGED COLLATERAL ACQUIRED BY IT FROM TIME TO TIME AFTER THE DATE HEREOF, WILL
OWN AND HAVE RIGHTS IN EACH ITEM OF PLEDGED COLLATERAL PLEDGED BY IT HEREUNDER,
FREE AND CLEAR OF ANY AND ALL LIENS OR CLAIMS OF OTHERS.  IN ADDITION, NO LIENS
OR CLAIMS EXIST ON THE SECURITIES COLLATERAL, OTHER THAN AS PERMITTED BY
SECTION 10.01 OF THE CREDIT AGREEMENT.


SECTION 4.2.              VALIDITY OF SECURITY INTEREST.  THE SECURITY INTEREST
IN AND LIEN ON THE PLEDGED COLLATERAL GRANTED TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES HEREUNDER CONSTITUTES (A) A LEGAL AND VALID
SECURITY INTEREST IN ALL THE PLEDGED COLLATERAL SECURING THE PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS, AND (B) SUBJECT TO THE FILINGS AND OTHER
ACTIONS DESCRIBED IN SCHEDULE 7 TO THE PERFECTION CERTIFICATE (TO THE EXTENT
REQUIRED TO BE LISTED ON THE SCHEDULES TO THE PERFECTION CERTIFICATE AS OF THE
DATE THIS REPRESENTATION IS MADE OR DEEMED MADE), A PERFECTED SECURITY INTEREST
IN ALL THE PLEDGED COLLATERAL THAT CAN BE PERFECTED EITHER BY DELIVERY OF
CERTIFICATES OR INSTRUMENTS OR THE FILING OF UCC FINANCING STATEMENTS.  THE
SECURITY INTEREST AND LIEN GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES PURSUANT TO THIS AGREEMENT IN AND ON THE PLEDGED COLLATERAL
WILL AT ALL TIMES CONSTITUTE A PERFECTED (TO THE EXTENT PERFECTABLE BY THE
FILING OF UCC FINANCING STATEMENTS OR DELIVERY OF INSTRUMENTS OR CERTIFICATES),
CONTINUING SECURITY INTEREST THEREIN, PRIOR TO ALL OTHER LIENS ON THE PLEDGED
COLLATERAL EXCEPT FOR PERMITTED COLLATERAL LIENS.


SECTION 4.3.              DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED
COLLATERAL.  SUBJECT TO SECTION 9.08 AND 9.09 OF THE CREDIT AGREEMENT, EACH
PLEDGOR SHALL, AT ITS OWN COST AND EXPENSE, DEFEND TITLE TO THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER AND THE SECURITY INTEREST THEREIN AND LIEN
THEREON GRANTED TO THE COLLATERAL AGENT AND THE PRIORITY THEREOF AGAINST ALL
CLAIMS AND DEMANDS OF ALL PERSONS, AT ITS OWN COST AND EXPENSE, AT ANY TIME
CLAIMING ANY INTEREST THEREIN ADVERSE TO THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY OTHER THAN PERMITTED COLLATERAL LIENS.  THERE IS NO AGREEMENT,
ORDER, JUDGMENT OR DECREE, AND NO PLEDGOR SHALL ENTER INTO ANY AGREEMENT OR TAKE
ANY OTHER ACTION, THAT WOULD RESTRICT THE TRANSFERABILITY OF ANY OF THE PLEDGED

14


--------------------------------------------------------------------------------





COLLATERAL OR OTHERWISE IMPAIR OR CONFLICT WITH SUCH PLEDGOR’S OBLIGATIONS OR
THE RIGHTS OF THE COLLATERAL AGENT HEREUNDER.


SECTION 4.4.              OTHER FINANCING STATEMENTS.  IT HAS NOT FILED, NOR
AUTHORIZED ANY THIRD PARTY TO FILE (NOR WILL THERE BE), ANY VALID OR EFFECTIVE
FINANCING STATEMENT (OR SIMILAR STATEMENT, INSTRUMENT OF REGISTRATION OR PUBLIC
NOTICE UNDER THE LAW OF ANY JURISDICTION) COVERING OR PURPORTING TO COVER ANY
INTEREST OF ANY KIND IN THE PLEDGED COLLATERAL, EXCEPT SUCH AS HAVE BEEN FILED
IN FAVOR OF THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT OR IN FAVOR OF ANY
HOLDER OF A PERMITTED COLLATERAL LIEN WITH RESPECT TO SUCH PERMITTED COLLATERAL
LIEN OR FINANCING STATEMENTS OR PUBLIC NOTICES RELATING TO THE TERMINATION
STATEMENTS LISTED ON SCHEDULE 9 TO THE PERFECTION CERTIFICATE.  NO PLEDGOR SHALL
EXECUTE, AUTHORIZE OR PERMIT TO BE FILED IN ANY PUBLIC OFFICE ANY FINANCING
STATEMENT (OR SIMILAR STATEMENT, INSTRUMENT OF REGISTRATION OR PUBLIC NOTICE
UNDER THE LAW OF ANY JURISDICTION) RELATING TO ANY PLEDGED COLLATERAL, EXCEPT
FINANCING STATEMENTS AND OTHER STATEMENTS AND INSTRUMENTS FILED OR TO BE FILED
IN RESPECT OF AND COVERING THE SECURITY INTERESTS GRANTED BY SUCH PLEDGOR TO THE
HOLDER OF THE PERMITTED COLLATERAL LIENS.


SECTION 4.5.              DUE AUTHORIZATION AND ISSUANCE.  ALL OF THE PLEDGED
SECURITIES EXISTING ON THE DATE HEREOF HAVE BEEN, AND TO THE EXTENT ANY PLEDGED
SECURITIES ARE HEREAFTER ISSUED, SUCH PLEDGED SECURITIES WILL BE, UPON SUCH
ISSUANCE, DULY AUTHORIZED, VALIDLY ISSUED AND FULLY PAID AND NON-ASSESSABLE TO
THE EXTENT APPLICABLE.  THERE IS NO AMOUNT OR OTHER OBLIGATION OWING BY ANY
PLEDGOR TO ANY ISSUER OF THE PLEDGED SECURITIES IN EXCHANGE FOR OR IN CONNECTION
WITH THE ISSUANCE OF THE PLEDGED SECURITIES OR ANY PLEDGOR’S STATUS AS A PARTNER
OR A MEMBER OF ANY ISSUER OF THE PLEDGED SECURITIES.


SECTION 4.6.              CONSENTS, ETC.  IN THE EVENT THAT THE COLLATERAL AGENT
DESIRES TO EXERCISE ANY REMEDIES, VOTING OR CONSENSUAL RIGHTS OR
ATTORNEY-IN-FACT POWERS SET FORTH IN THIS AGREEMENT AND DETERMINES IT NECESSARY
TO OBTAIN ANY APPROVALS OR CONSENTS OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON THEREFOR, THEN, UPON THE REASONABLE REQUEST OF THE COLLATERAL AGENT, SUCH
PLEDGOR AGREES TO USE ITS BEST EFFORTS TO ASSIST AND AID THE COLLATERAL AGENT TO
OBTAIN AS SOON AS PRACTICABLE ANY NECESSARY APPROVALS OR CONSENTS FOR THE
EXERCISE OF ANY SUCH REMEDIES, RIGHTS AND POWERS.


SECTION 4.7.              PLEDGED COLLATERAL.  ALL INFORMATION SET FORTH HEREIN,
INCLUDING THE SCHEDULES HERETO, AND ALL INFORMATION CONTAINED IN ANY DOCUMENTS,
SCHEDULES AND LISTS HERETOFORE DELIVERED TO ANY SECURED PARTY, INCLUDING THE
PERFECTION CERTIFICATE AND THE SCHEDULES THERETO, IN CONNECTION WITH THIS
AGREEMENT, IN EACH CASE, RELATING TO THE PLEDGED COLLATERAL, IS ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS.  THE PLEDGED COLLATERAL DESCRIBED ON THE
SCHEDULES TO THE PERFECTION CERTIFICATE CONSTITUTES ALL OF THE PROPERTY OF SUCH
TYPE OF PLEDGED COLLATERAL OWNED OR HELD BY THE PLEDGORS.


SECTION 4.8.              INSURANCE.  IN THE EVENT THAT THE PROCEEDS OF ANY
INSURANCE CLAIM ARE PAID TO ANY PLEDGOR AFTER THE COLLATERAL AGENT HAS EXERCISED
ITS RIGHT TO FORECLOSE AFTER AN EVENT OF DEFAULT, SUCH NET CASH PROCEEDS SHALL
BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND IMMEDIATELY AFTER
RECEIPT THEREOF SHALL BE PAID TO THE COLLATERAL AGENT FOR APPLICATION IN
ACCORDANCE WITH THE CREDIT AGREEMENT.

15


--------------------------------------------------------------------------------


ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.              PLEDGE OF ADDITIONAL SECURITIES COLLATERAL.  EACH
PLEDGOR SHALL, UPON OBTAINING ANY PLEDGED SECURITIES OR INTERCOMPANY NOTES OF
ANY PERSON, ACCEPT THE SAME IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND
PROMPTLY (BUT IN ANY EVENT WITHIN FIVE DAYS AFTER RECEIPT THEREOF) DELIVER TO
THE COLLATERAL AGENT A PLEDGE AMENDMENT, DULY EXECUTED BY SUCH PLEDGOR, IN
SUBSTANTIALLY THE FORM OF EXHIBIT 1 HERETO (EACH, A “PLEDGE AMENDMENT”), AND THE
CERTIFICATES AND OTHER DOCUMENTS REQUIRED UNDER SECTION 3.1 AND SECTION 3.2
HEREOF IN RESPECT OF THE ADDITIONAL PLEDGED SECURITIES OR INTERCOMPANY NOTES
WHICH ARE TO BE PLEDGED PURSUANT TO THIS AGREEMENT, AND CONFIRMING THE
ATTACHMENT OF THE LIEN HEREBY CREATED ON AND IN RESPECT OF SUCH ADDITIONAL
PLEDGED SECURITIES OR INTERCOMPANY NOTES.  EACH PLEDGOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO ATTACH EACH PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES
THAT ALL PLEDGED SECURITIES OR INTERCOMPANY NOTES LISTED ON ANY PLEDGE AMENDMENT
DELIVERED TO THE COLLATERAL AGENT SHALL FOR ALL PURPOSES HEREUNDER BE CONSIDERED
PLEDGED COLLATERAL.

SECTION 5.2.        Voting Rights; Distributions; etc.

(a)           So long as no Event of Default shall have occurred and be
continuing:

(i)            Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner which could reasonably be expected to have a Material Adverse Effect.

(ii)           Each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the Lien hereof, any and all Distributions, but only
if and to the extent made in accordance with the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of securities shall be forthwith delivered to
the Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five days after receipt thereof) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

(b)           So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.

16


--------------------------------------------------------------------------------




 

(c)           Upon the occurrence and during the continuance of any Event of
Default:

(i)            All rights of each Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights.

(ii)           All rights of each Pledgor to receive Distributions which it
would otherwise be authorized to receive and retain pursuant to
Section 5.2(a)(ii) hereof shall immediately cease and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to receive and hold as Pledged Collateral such non-cash
Distributions.

(d)           Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.

(e)           All non-cash Distributions which are received by any Pledgor
contrary to the provisions of Section 5.2(a)(ii) hereof shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Pledgor and shall immediately be paid over to the Collateral Agent
as Pledged Collateral in the same form as so received (with any necessary
endorsement).

SECTION 5.3.        Defaults, etc.  Such Pledgor is not in default in the
payment of any portion of any mandatory capital contribution, if any, required
to be made under any agreement to which such Pledgor is a party relating to the
Pledged Securities pledged by it, and such Pledgor is not in violation of any
other provisions of any such agreement to which such Pledgor is a party, or
otherwise in default or violation thereunder.  No Securities Collateral pledged
by such Pledgor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Pledgor by any person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities that have been
delivered to the Collateral Agent) which evidence any Pledged Securities of such
Pledgor.

SECTION 5.4.        Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.

(a)           In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.

(b)           In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each

17


--------------------------------------------------------------------------------




other Pledgor, pursuant to the terms hereof, of the Pledged Securities in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

SECTION 6.1.        Grant of Intellectual Property License.  For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located. 
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.

SECTION 6.2.        Protection of Collateral Agent’s Security.  On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto including a levy or threat of levy or any legal
process against any Material Intellectual Property Collateral, (v) not license
any Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, without the consent of the Collateral Agent,
(vi) diligently keep adequate records respecting all Intellectual Property
Collateral and (vii) furnish to the Collateral Agent from time to time upon the
Collateral Agent’s request therefor reasonably detailed statements

18


--------------------------------------------------------------------------------




and amended schedules further identifying and describing the Intellectual
Property Collateral and such other materials evidencing or reports pertaining to
any Intellectual Property Collateral as the Collateral Agent may from time to
time request.

SECTION 6.3.        After-Acquired Property.  If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
the provisions hereof shall automatically apply thereto and any such item
enumerated in the preceding clause (i) or (ii) shall automatically constitute
Intellectual Property Collateral as if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party.  Each Pledgor shall promptly provide to the Collateral Agent written
notice of any of the foregoing and execute and file with the applicable United
States federal intellectual property filing office a Trademark Security
Agreement, Patent Security Agreement or Copyright Security Agreement, covering
such additional Intellectual Property.  Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 12(a) and 12(b)
to the Perfection Certificate to include any Intellectual Property Collateral of
such Pledgor acquired or arising after the date hereof.

SECTION 6.4.        Litigation.  Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent shall have the right but shall in no way
be obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 6.4 in accordance with
Section 12.06 and 13.01 of the Credit Agreement.  In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any person.

19


--------------------------------------------------------------------------------




 

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1.        Maintenance of Records.  Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto.  Each Pledgor shall, at such Pledgor’s
sole cost and expense, upon the Collateral Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor).  Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

SECTION 7.2.        Legend.  Each Pledgor shall legend, at the request of the
Collateral Agent and in form and manner satisfactory to the Collateral Agent,
the Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

SECTION 7.3.        Modification of Terms, etc.  No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Collateral Agent.  Each Pledgor shall
timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.

SECTION 7.4.        Collection.  Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially

20


--------------------------------------------------------------------------------




reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time.  The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1.        Transfers of Pledged Collateral.  No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1.        Remedies.  Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:

(i)            Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other person who then has possession of any part thereof with or without
notice or process of law, and for that purpose may enter upon any Pledgor’s
premises where any of the Pledged Collateral is located, remove such Pledged
Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Pledged Collateral and use in
connection with such removal and possession any and all services, supplies, aids
and other facilities of any Pledgor;

(ii)           Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Collateral Agent;

(iii)          Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments

21


--------------------------------------------------------------------------------




made in whole or in part with the Pledged Collateral or any part thereof, and
take possession of the proceeds of any such sale, assignment, license or
liquidation;

(iv)          Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense:  (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition.  Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof.  Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v)           Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;

(vi)          Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;

(vii)         Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii)        Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable.  The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale.  Each purchaser, assignee, licensee or recipient at any
such sale shall acquire the property sold, assigned or licensed absolutely free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives, to the fullest extent permitted by law, all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.  The Collateral
Agent shall not be obligated to make any sale of the Pledged Collateral or any
part

22


--------------------------------------------------------------------------------




thereof regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Each Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the
Collateral Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.

SECTION 9.2.        Notice of Sale.  Each Pledgor acknowledges and agrees that,
to the extent notice of sale or other disposition of the Pledged Collateral or
any part thereof shall be required by law, ten (10) days’ prior notice to such
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters.  No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.

SECTION 9.3.        Waiver of Notice and Claims.  Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law: 
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law.  The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent.  Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4.        Certain Sales of Pledged Collateral.

(a)           Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a

23


--------------------------------------------------------------------------------




commercially reasonable manner and that, except as may be required by applicable
law, the Collateral Agent shall have no obligation to engage in public sales.

(b)           Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.

(c)           If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d)           Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5.        No Waiver; Cumulative Remedies.

(a)           No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties.  All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.

24


--------------------------------------------------------------------------------




 


(B)           IN THE EVENT THAT THE COLLATERAL AGENT SHALL HAVE INSTITUTED ANY
PROCEEDING TO ENFORCE ANY RIGHT, POWER, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BY FORECLOSURE, SALE, ENTRY OR OTHERWISE, AND SUCH
PROCEEDING SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL
HAVE BEEN DETERMINED ADVERSELY TO THE COLLATERAL AGENT, THEN AND IN EVERY SUCH
CASE, THE PLEDGORS, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY SHALL BE
RESTORED TO THEIR RESPECTIVE FORMER POSITIONS AND RIGHTS HEREUNDER WITH RESPECT
TO THE PLEDGED COLLATERAL, AND ALL RIGHTS, REMEDIES, PRIVILEGES AND POWERS OF
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES SHALL CONTINUE AS IF NO SUCH
PROCEEDING HAD BEEN INSTITUTED.

SECTION 9.6.        Certain Additional Actions Regarding Intellectual Property. 
If any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.  Within
five (5) Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1.      Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1.      Concerning Collateral Agent.

(a)           The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement.  The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.  The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Collateral Agent may

25


--------------------------------------------------------------------------------




resign and a successor Collateral Agent may be appointed in the manner provided
in the Credit Agreement.  Upon the acceptance of any appointment as the
Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement.  After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

(b)           The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.


(C)           THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON ANY WRITTEN
NOTICE, STATEMENT, CERTIFICATE, ORDER OR OTHER DOCUMENT OR ANY TELEPHONE MESSAGE
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND, WITH RESPECT TO ALL MATTERS PERTAINING TO THIS
AGREEMENT AND ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.


(D)           IF ANY ITEM OF PLEDGED COLLATERAL ALSO CONSTITUTES COLLATERAL
GRANTED TO THE COLLATERAL AGENT UNDER ANY OTHER DEED OF TRUST, MORTGAGE,
SECURITY AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE, IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS HEREOF AND THE PROVISIONS OF SUCH OTHER DEED OF
TRUST, MORTGAGE, SECURITY AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE IN RESPECT
OF SUCH COLLATERAL, THE COLLATERAL AGENT, IN ITS SOLE DISCRETION, SHALL SELECT
WHICH PROVISION OR PROVISIONS SHALL CONTROL.


(E)           THE COLLATERAL AGENT MAY RELY ON ADVICE OF COUNSEL AS TO WHETHER
ANY OR ALL UCC FINANCING STATEMENTS OF THE PLEDGORS NEED TO BE AMENDED AS A
RESULT OF ANY OF THE CHANGES DESCRIBED IN SECTION 9.01 OF THE CREDIT AGREEMENT. 
IF ANY PLEDGOR FAILS TO PROVIDE INFORMATION TO THE COLLATERAL AGENT ABOUT SUCH
CHANGES ON A TIMELY BASIS, THE COLLATERAL AGENT SHALL NOT BE LIABLE OR
RESPONSIBLE TO ANY PARTY FOR ANY FAILURE TO MAINTAIN A PERFECTED SECURITY
INTEREST IN SUCH PLEDGOR’S PROPERTY CONSTITUTING PLEDGED COLLATERAL, FOR WHICH
THE COLLATERAL AGENT NEEDED TO HAVE INFORMATION RELATING TO SUCH CHANGES.  THE
COLLATERAL AGENT SHALL HAVE NO DUTY TO INQUIRE ABOUT SUCH CHANGES IF ANY PLEDGOR
DOES NOT INFORM THE COLLATERAL AGENT OF SUCH CHANGES, THE PARTIES ACKNOWLEDGING
AND AGREEING THAT IT WOULD NOT BE FEASIBLE OR PRACTICAL FOR THE COLLATERAL AGENT
TO SEARCH FOR INFORMATION ON SUCH CHANGES IF SUCH INFORMATION IS NOT PROVIDED BY
ANY PLEDGOR.

SECTION 11.2.      Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants contained
in this Agreement

26


--------------------------------------------------------------------------------




(including such Pledgor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay and discharge any taxes,
assessments and special assessments, levies, fees and governmental charges
imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Collateral
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 13.01 of the Credit Agreement.  Neither the provisions of this Section
11.2 nor any action taken by the Collateral Agent pursuant to the provisions of
this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default.  Each Pledgor hereby appoints the Collateral
Agent its attorney-in-fact, with full power and authority in the place and stead
of such Pledgor and in the name of such Pledgor, or otherwise, from time to time
in the Collateral Agent’s discretion after the occurrence and during the
continuance of an Event of Default to take any action and to execute any
instrument consistent with the terms of the Credit Agreement, this Agreement and
the other Security Documents which the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof (but the Collateral Agent shall not
be obligated to and shall have no liability to such Pledgor or any third party
for failure to so do or take action).  The foregoing grant of authority is a
power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof.  Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.

SECTION 11.3.      Continuing Security Interest; Assignment.  This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns.  No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto.  Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Hedging Agreement, such Hedging Agreement. 
Each of the Pledgors agrees that its obligations hereunder and the security
interest created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Secured Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

27


--------------------------------------------------------------------------------




 

SECTION 11.4.      Termination; Release.

(a)           When all the Secured Obligations have been paid in full and the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated in accordance with the provisions of the
Credit Agreement, this Agreement shall terminate.  Upon termination of this
Agreement the Pledged Collateral shall be released from the Lien of this
Agreement.  Upon such release or any release of Pledged Collateral or any part
thereof in accordance with the provisions of the Credit Agreement, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Collateral Agent except as to the fact that the
Collateral Agent has not encumbered the released assets, such of the Pledged
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral, proper documents and instruments (including UCC-3
termination financing statements or releases) acknowledging the termination
hereof or the release of such Pledged Collateral, as the case may be.

(b)           Notwithstanding the foregoing, if (i) the Obligations have been
paid in full and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated in accordance with the
provisions of the Credit Agreement, (ii) Secured Obligations of the type
described in clause (b) of the definition of Secured Obligations (“Remaining
Secured Obligations”) remain outstanding and (iii) all or a portion of the
repayment of the Obligations is financed by the proceeds of Indebtedness of one
or more Credit Parties or any affiliate of a Credit Party (“Refinancing
Indebtedness”) which Refinancing Indebtedness is secured by property of such
persons, this Agreement shall terminate as if the Remaining Secured Obligations
have been paid in full and the provisions of paragraph (a) of this Section 11.4
shall apply concurrently with the incurrence of the Refinancing Indebtedness and
the securing of the Refinancing Indebtedness and the Remaining Secured
Obligations on an equal and ratable basis. For the avoidance of doubt, if the
Refinancing Indebtedness is not secured, this Agreement shall not terminate but
shall remain in full force and effect.

SECTION 11.5.      Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

28


--------------------------------------------------------------------------------




 

SECTION 11.6.      Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7.      Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.  Section 13.08 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8.      Severability of Provisions.  Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

SECTION 11.9.      Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.

SECTION 11.10.    Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

SECTION 11.11.    No Credit for Payment of Taxes or Imposition.  Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

SECTION 11.12.    No Claims Against Collateral Agent.  Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

29


--------------------------------------------------------------------------------




 

SECTION 11.13.    No Release.  Nothing set forth in this Agreement or any other
Credit Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Credit Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith.  Anything herein to the
contrary notwithstanding, neither the Collateral Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder.  The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Credit Documents.

SECTION 11.14.    Obligations Absolute.  All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:

(i)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Pledgor;

(ii)           any lack of validity or enforceability of the Credit Agreement,
any Hedging Agreement or any other Credit Document, or any other agreement or
instrument relating thereto;

(iii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Hedging
Agreement or any other Credit Document or any other agreement or instrument
relating thereto;

(iv)          any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

(v)           any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Credit Agreement, any Hedging
Agreement or any other Credit Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 11.5 hereof; or

(vi)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

30


--------------------------------------------------------------------------------




 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name: Mark L. Yoseloff

 

 

Title: CEO & COB

 

 

 

 

 

 

 

SHUFFLE MASTER INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name: Mark L. Yoseloff

 

 

Title: CEO & COB

 

 

 

 

 

 

 

SHUFFLE UP PRODUCTIONS, INC.

 

 

 

 

 

By:

/s/ Mark L. Yoseloff

 

 

Name: Mark L. Yoseloff

 

 

Title: CEO

 

S-1


--------------------------------------------------------------------------------




 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

S-2


--------------------------------------------------------------------------------